Exhibit 10.16
Exelis Inc.
Special Senior Executive Severance Pay Plan
1. Purpose
     The purpose of this Exelis Inc. Special Senior Executive Severance Pay Plan
(“Plan”) is to assist in occupational transition by providing Severance
Benefits, as defined herein, for employees covered by this Plan whose employment
is terminated under conditions set forth in this Plan.
     The Plan first became effective as of October 31, 2011 following the
spin-off of Exelis Inc. from ITT Corporation (the “Predecessor Corporation”) on
October 31, 2011. The Predecessor Corporation maintained a similar plan prior to
the spin-off (the “Predecessor Plan”), and the Plan was created to continue
service accruals under the Predecessor Plan. The Plan shall remain in effect as
provided in Section 9 hereof, and covered employees shall receive full credit
for their service and participation with the Predecessor Corporation as provided
in Section 5 hereof.
2. Covered Employees
     Covered employees under this Plan (“Special Severance Executives”) are
active full-time, regular salaried employees of Exelis Inc., (“Exelis”) and of
any subsidiary company (“Exelis Subsidiary”) (collectively or individually as
the context requires “Company” ; provided, however, that for purposes of service
under the Predecessor Plan, Company shall include the Predecessor Corporation)
(including Special Severance Executives who are short term disabled as of a
Potential Acceleration Event within the meaning of the Company’s short term
disability plans) (other than Special Severance Executives on periodic severance
as of a Potential Acceleration Event) who are in Band A or B or were in Band A
or B at any time within the two year period immediately preceding an
Acceleration Event and such other employees of the Company who shall be
designated as covered employees in Band A or B under the Plan by the
Compensation and Personnel Committee of Exelis’s Board of Directors.
     “Bands A and B” shall have the meaning given such terms under the executive
classification system of the Exelis Human Resources Department as in effect
immediately preceding an Acceleration Event. After the occurrence of an
Acceleration Event, the terms “Exelis”, “Exelis Subsidiary” and “Company” as
used herein shall also include, respectively and as the context requires, any
successor company to Exelis or any successor company to any Exelis Subsidiary
and any affiliate of any such successor company.
3. Definitions
     An “Acceleration Event” shall occur if (i) a report on Schedule 13D shall
be filed with the Securities and Exchange Commission pursuant to Section 13(d)
of the Securities Exchange Act of 1934 (the “Act”) disclosing that any person
(within the meaning of Section 13(d) of the Act), other than the Company or a
subsidiary of the Company or any employee benefit plan

 



--------------------------------------------------------------------------------



 



sponsored by the Company or a subsidiary of the Company, is the beneficial owner
directly or indirectly of twenty percent (20%) or more of the outstanding Common
Stock $1 par value, of the Company (the “Stock”); (ii) any person (within the
meaning of Section 13(d) of the Act), other than the Company or a subsidiary of
the Company, or any employee benefit plan sponsored by the Company or a
subsidiary of the Company, shall purchase shares pursuant to a tender offer or
exchange offer to acquire any Stock of the Company (or securities convertible
into Stock) for cash, securities or any other consideration, provided that after
consummation of the offer, the person in question is the beneficial owner (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly, of
twenty percent (20%) or more of the outstanding Stock of the Company (calculated
as provided in paragraph (d) of Rule 13d-3 under the Act in the case of rights
to acquire Stock); (iii) the consummation of (A) any consolidation, business
combination or merger involving the Company, other than a consolidation,
business combination or merger involving the Company in which holders of Stock
immediately prior to the consolidation, business combination or merger (x) hold
fifty percent (50%) or more of the combined voting power of the Company (or the
corporation resulting from the merger or consolidation or the parent of such
corporation) after the merger and (y) have the same proportionate ownership of
common stock of the Company (or the corporation resulting from the merger or
consolidation or the parent of such corporation), relative to other holders of
Stock immediately prior to the merger, business combination or consolidation,
immediately after the merger as immediately before, or (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, (iv) there
shall have been a change in a majority of the members of the Board of Directors
of the Company within a 12-month period unless the election or nomination for
election by the Company’s stockholders of each new director during such 12-month
period was approved by the vote of two-thirds of the directors then still in
office who (x) were directors at the beginning of such 12-month period or
(y) whose nomination for election or election as directors was recommended or
approved by a majority of the directors who were directors at the beginning of
such 12-month period or (v) any person (within the meaning of Section 13(d) of
the Act) (other than the Company or any subsidiary of the Company or any
employee benefit plan (or related trust) sponsored by the Company or a
subsidiary of the Company) becomes the beneficial owner (as such term is defined
in Rule 13d-3 under the Act) of twenty percent (20%) or more of the Stock.
     “Cause” shall mean action by the Special Severance Executive involving
willful malfeasance or gross negligence or the Special Severance Executive’s
failure to act involving material nonfeasance that would tend to have a
materially adverse effect on the Company. No act or omission on the part of the
Special Severance Executive shall be considered “willful” unless it is done or
omitted in bad faith or without reasonable belief that the action or omission
was in the best interests of the Company.
     “Good Reason” shall mean (i) without the Special Severance Executive’s
express written consent and excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company or its affiliates within 30 days after receipt of notice
thereof given by the Special Severance Executive, (A) a reduction in the Special
Severance Executive’s annual base compensation (whether or not deferred),
(B) the assignment to the Special Severance Executive of any duties inconsistent
in any material respect with the Special Severance Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or (C) any other action by the Company or its

2



--------------------------------------------------------------------------------



 



affiliates which results in a material diminution in such position, authority,
duties or responsibilities; (ii) without the Special Severance Executive’s
express written consent, the Company’s requiring the Special Severance
Executive’s work location to be other than within twenty-five (25) miles of the
location where such Special Severance Executive was principally working
immediately prior to the Acceleration Event; or (iii) any failure by the Company
to obtain the express written assumption of this Plan from any successor to the
Company; provided that “Good Reason” shall cease to exist for an event on the
90th day following the later of its occurrence or the Special Severance
Executive’s knowledge thereof, unless the Special Severance Executive has given
the Company notice thereof prior to such date.
     “Potential Acceleration Event” shall mean any execution of an agreement,
the commencement of a tender offer or any other transaction or event that if
consummated would result in an Acceleration Event.
4. Severance Benefits Upon Termination of Employment
     If, a Special Severance Executive’s employment with the Company is
terminated due to a Qualifying Termination, he or she shall receive the
severance benefits set forth in Section 5 hereof (“Severance Benefits”). For
purposes hereof, (i) a “Qualifying Termination” shall mean a termination of a
Special Severance Executive’s employment with the Company either (x) by the
Company without Cause (A) within the two (2) year period commencing on the date
of the occurrence of an Acceleration Event or (B) prior to the occurrence of an
Acceleration Event and either (1) following the public announcement of the
transaction or event which ultimately results in such Acceleration Event or
(2) at the request of a party to, or participant in, the transaction or event
which ultimately results in an Acceleration Event; or (y) by a Special Severance
Executive for Good Reason within the two (2) year period commencing with the
date of the occurrence of an Acceleration Event and (ii) a determination by a
Special Severance Executive that he or she has “Good Reason” hereunder shall be
final and binding on the parties hereto unless the Company can establish by a
preponderance of the evidence that “Good Reason” does not exist.
5. Severance Benefits
Band A Benefits
     Severance Benefits for Special Severance Executives (i) in Band A at the
time of a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band A in accordance with Section 2 hereof:
     • Accrued Rights — The Special Severance Executive’s base salary through
the date of termination of employment, any annual bonus earned but unpaid as of
the date of termination for any previously completed fiscal year, reimbursement
for any unreimbursed business expenses properly incurred by the Special
Severance Executive in accordance with Company policy prior to the date of the
Special Severance Executive’s termination of employment and such employee
benefits, if any, as to which the Special Severance Executive may be entitled
under the employee benefit plans of the Company, including without limitation,
the payment of any accrued or unused vacation under the Company’s vacation
policy.

3



--------------------------------------------------------------------------------



 



     • Severance Pay — The sum of (x) three (3) times the current annual base
salary rate paid or in effect (whether or not deferred) with respect to the
Special Severance Executive at the time of the Special Severance Executive’s
termination of employment, and (y) three (3) times the current annual bonus paid
or awarded (whether or not deferred) to the Special Severance Executive in
respect of either (i) an Acceleration Event or (ii) the Special Severance
Executive’s termination of employment.
     • Benefits and Perquisites
     > Continued health and life insurance benefits for a three (3) year period
following the Special Severance Executive’s termination of employment at the
same cost to the Special Severance Executive, and at the same coverage levels,
as provided to the Special Severance Executive (and the Special Severance
Executive’s eligible dependents) immediately prior to his or her termination of
employment.
     > Payment of a lump sum amount (“Pension Lump Sum Amount”) equal to the
difference between (i) the total lump sum value of the Special Severance
Executive’s pension benefit under the Exelis Inc. Salaried Retirement Plan and,
as applicable, Exelis Inc. Excess Pension Plan IA, Exelis Inc. Excess Pension
Plan IB, Exelis Inc. Excess Pension Plan IIA, and/or Exelis Inc. Excess Pension
Plan IIB or any successor plan; provided that the benefits under such successor
plan is no less favorable than the benefits under the plans set forth herein (or
corresponding pension arrangements outside the United States) (“Pension Plans”)
as of the Special Severance Executive’s termination of employment and (ii) the
total lump sum value of the Special Severance Executive’s pension benefit under
the Pension Plans after crediting an additional three (3) years of age and three
(3) years of eligibility and benefit service to the Special Severance Executive
and applying the highest annual base salary rate and highest bonus determined
above under “Severance Pay” with respect to each of the additional three
(3) years of service so credited for purposes of determining Final Average
Compensation under the Pension Plans. The above total lump sum values shall be
determined in the manner provided in the Excess Pension Plans of the Company for
determination of lump sum benefits upon the occurrence of an Acceleration Event,
as defined in said Plans. This provision shall apply to any Special Severance
Executive having a pension benefit under any of the Pension Plans as of the
Special Severance Executive’s termination of employment. An example of the
calculation of benefits set forth in this paragraph is set forth on Schedule A.
     > Crediting of an additional three (3) years of age and three (3) years of
eligibility service for purposes of the Company’s retiree health and retiree
life insurance benefits. This provision shall apply to any Special Severance
Executives covered under such benefits any time during the three (3) year period
immediately preceding the Special Severance Executive’s termination of
employment.
     > Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to
three (3) times the following amount: the highest annual base salary rate
determined above under “Severance Pay” times the highest percentage rate of
Company Contributions (not to exceed three and one-half percent (31/2%) with
respect to the Special Severance Executive under the Exelis Inc. Investment and
Savings Plan for Salaried Employees and/or the Exelis Inc. Excess Savings Plan
(or corresponding savings plan arrangements outside the United States) (“Savings

4



--------------------------------------------------------------------------------



 



Plans”) (including matching contributions and floor contributions) at any time
during the three (3) year period immediately preceding the Special Severance
Executive’s termination of employment or the three (3) year period immediately
preceding the Acceleration Event. This provision shall apply to any Special
Severance Executive who is a member of any of the Savings Plans at any time
during such three (3) year period.
     • Outplacement — Outplacement services for one (1) year.
     Band B Benefits
     Severance Benefits for Special Severance Executives (i) in Band B at the
time of a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band B in accordance with Section 2 hereof; provided, that a Special
Severance Executive who is in Band B at the time of a Qualifying Termination but
was in Band A anytime during the two (2) year period immediately preceding the
Acceleration Event shall be entitled to Severance Benefits as a Special
Severance Executive in Band A and shall not be entitled to the Severance
Benefits set forth below:
     • Accrued Rights — The Special Severance Executive’s base salary through
the date of termination of employment, any annual bonus earned but unpaid as of
the date of termination for any previously completed fiscal year, reimbursement
for any unreimbursed business expenses properly incurred by the Special
Severance Executive in accordance with Company policy prior to the date of the
Special Severance Executive’s termination of employment and such employee
benefits, if any, as to which the Special Severance Executive may be entitled
under the employee benefit plans of the Company, including without limitation,
the payment of any accrued or unused vacation under the Company’s vacation
policy.
     • Severance Pay — The sum of (x) two (2) times the current annual base
salary rate paid or in effect (whether or not deferred) with respect to the
Special Severance Executive at the Special Severance Executive’s termination of
employment, and (y) two (2) times the current annual bonus paid or awarded
(whether or not deferred) to the Special Severance Executive in respect of
either (i) an Acceleration Event or (ii) the Special Severance Executive’s
termination of employment.
• Benefits and Perquisites
     > Continued health and life insurance benefits for a two year period
following the Special Severance Executive’s termination of employment at the
same cost to the Special Severance Executive, and at the same coverage levels,
as provided to the Special Severance Executive (and the Special Severance
Executive’s eligible dependents) immediately prior to his or her termination of
employment.
     > Payment of a lump sum amount (“Pension Lump Sum Amount”) equal to the
difference between (i) the total lump sum value of the Special Severance
Executive’s pension benefit under the Exelis Inc. Salaried Retirement Plan and,
as applicable, Exelis Inc. Excess Pension Plan IA, Exelis Inc. Excess Pension
Plan IB, Exelis Inc. Excess Pension Plan IIA, and/or Exelis Inc. Excess Pension
Plan IIB or any successor plan; provided that the benefits under such successor
plan is no less favorable than the benefits under the plans set forth herein (or

5



--------------------------------------------------------------------------------



 



corresponding pension arrangements outside the United States) (“Pension Plans”)
as of the Special Severance Executive’s termination of employment and (ii) the
total lump sum value of the Special Severance Executive’s pension benefit under
the Pension Plans after crediting an additional two (2) years of age and two
(2) years of eligibility and benefit service to the Special Severance Executive
and applying the highest annual base salary rate and highest bonus determined
above under “Severance Pay” with respect to each of the additional two (2) years
of service so credited for purposes of determining Final Average Compensation
under the Pension Plans. The above total lump sum values shall be determined in
the manner provided in the Excess Pension Plans of the Company for determination
of lump sum benefits upon the occurrence of an Acceleration Event, as defined in
said Plans. This provision shall apply to any Special Severance Executive having
a pension benefit under any of the Pension Plans as of the Special Severance
Executive’s termination of employment. An example of the calculation of benefits
set forth in this paragraph is set forth on Schedule A.
     > Crediting of an additional two (2) years of age and two (2) years of
eligibility service for purposes of the Company’s retiree health and retiree
life insurance benefits. This provision shall apply to any Special Severance
Executives covered under such benefits any time during the three (3) year period
immediately preceding the Special Severance Executive’s termination of
employment.
     > Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to
two (2) times the following amount: the highest annual base salary rate
determined above under “Severance Pay” times the highest percentage rate of
Company Contributions (not to exceed three and one-half percent (31/2%)) with
respect to the Special Severance Executive under the Exelis Inc. Investment and
Savings Plan for Salaried Employees and/or the Exelis Inc. Excess Savings Plan
(or corresponding savings plan arrangements outside the United States) (“Savings
Plans”) (including matching contributions and floor contributions) at any time
during either the three (3) year period immediately preceding the Special
Severance Executive’s termination of employment or the three (3) year period
immediately preceding the Acceleration Event. This provision shall apply to any
Special Severance Executive who is a member of any of the Savings Plans at any
time during such three (3) year period.
     • Outplacement — Outplacement services for one year.
     General
     With respect to the provision of benefits and perquisites described above
during the above described respective three and two year periods, if, for any
reason at any time the Company is unable to treat the Special Severance
Executive as being eligible for ongoing participation in any Company employee
benefit plans or perquisites in existence immediately prior to the termination
of employment of the Special Severance Executive, and if, as a result thereof,
the Special Severance Executive does not receive a benefit or perquisite or
receives a reduced benefit or perquisite, the Company shall provide such
benefits or perquisites by making available equivalent benefits or perquisites
from other sources in a manner consistent with Section 15 below.

6



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision of the Plan to the contrary, all prior
service and participation by a Special Severance Executive with the Predecessor
Corporation shall be credited in full towards a Special Severance Executive’s
service and participation with the Company.
6. Form of Payment of Severance Pay and Lump Sum Payments
     Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Special Severance Executive would have been entitled
to receive from the Company as a normal severance benefit in the absence of the
occurrence of an Acceleration Event. The Pension Lump Sum Amount and the Savings
Plan Lump Sum Amount shall be paid in cash within thirty (30) calendar days
after the date the employment of the Special Severance Executive terminates.
7. Termination of Employment — Other
     The Severance Benefits shall only be payable upon a Special Severance
Executive’s termination of employment due to a Qualifying Termination; provided,
that if, following the occurrence of an Acceleration Event, a Special Severance
Executive is terminated due to the Special Severance Executive’s death or
disability (as defined in the long-term disability plan in which the Special
Severance Executive is entitled to participate (whether or not the Special
Severance Executive voluntarily participates in such plan)) and, at the time of
such termination, the Special Severance Executive had grounds to resign with
Good Reason, such termination of employment shall be deemed to be a Qualifying
Termination.
8. Administration of Plan
     This Plan shall be administered by the Company, who shall have the
exclusive right to interpret this Plan, adopt any rules and regulations for
carrying out this Plan as may be appropriate and decide any and all matters
arising under this Plan, including but not limited to the right to determine
appeals. Subject to applicable Federal and state law, all interpretations and
decisions by Exelis shall be final, conclusive and binding on all parties
affected thereby.
     Notwithstanding the preceding paragraph, following an Acceleration Event,
any controversy or claim arising out of or relating to this Plan, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and the entire
cost thereof shall be borne by the Company. The location of the arbitration
proceedings shall be reasonably acceptable to the Special Severance Executive.
Judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. The Company shall pay all legal fees, costs of
litigation, prejudgment interest, and other expenses which are incurred in good
faith by the Special Severance Executive as a result of the Company’s refusal to
provide any of the Severance Benefits to which the Special Severance Executive
becomes entitled under this Plan, or as a result of the Company’s (or any third
party’s) contesting the validity, enforceability, or interpretation of this
Plan, or as a result of any conflict between the Special Severance Executive and
the Company pertaining to this Plan. The Company shall pay such fees and
expenses from the general assets of the Company.

7



--------------------------------------------------------------------------------



 



9. Termination or Amendment
     Exelis may terminate or amend this Plan (“Plan Change”) at any time except,
that following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Special
Severance Executive may be made without the prior written consent of such
Special Severance Executive affected thereby; provided, however, that (ii) above
shall cease to apply if such Potential Acceleration Event does not result in the
occurrence of an Acceleration Event.
10. Offset
     Any Severance Benefits provided to a Special Severance Executive under this
Plan shall be offset in a manner consistent with Section 15 by reducing (x) any
Severance Pay hereunder by any severance pay, salary continuation pay,
termination pay or similar pay or allowance and (y) any other Severance Benefits
hereunder by corresponding employee benefits, perquisites or outplacement
services, which the Special Severance Executive receives or is entitled to
receive, (i) under the Exelis Inc. Senior Executive Severance Pay Plan;
(ii) pursuant to any other Company policy, practice, program or arrangement;
(iii) pursuant to any Company employment agreement or other agreement with the
Company; or (iv) by virtue of any law, custom or practice excluding, however,
any unemployment compensation in the United States, unless the Special Severance
Executive voluntarily expressly waives (which the Special Severance Executive
shall have the exclusive right to do) in writing any such respective
entitlement.
11. Excise Tax
     In the event that it shall be determined that any Payment would constitute
an “excess parachute payment” within the meaning of Section 280G of the Code,
then the aggregate of all Payments shall be reduced so that the Present Value of
the aggregate of all Payments does not exceed the Safe Harbor Amount; provided,
however, that no such reduction shall be effected, if the Net After-tax Benefit
to Special Severance Executive of receiving all of the Payments exceeds the Net
After-tax Benefit to Special Severance Executive resulting from having such
Payments so reduced. In the event a reduction is required pursuant hereto, the
order of reduction shall be first all cash payments on a pro rata basis, then
any equity compensation on a pro rata basis, and lastly medical and dental
coverage.
     For purposes of this Section 11, the following terms have the following
meanings:
     (i) “Net After-tax Benefit” shall mean the Present Value of a Payment net
of all federal state and local income, employment and excise taxes imposed on
Special Severance Executive with respect thereto, determined by applying the
highest marginal rate(s) applicable to an individual for Special Severance
Executive’s taxable year in which the Change in Control occurs.
     (ii) “Payment” means any payment or distribution or provision of benefits
by the Company to or for the benefit of Special Severance Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any reductions required
by this Section 11.

8



--------------------------------------------------------------------------------



 



     (iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.
     (iv) “Safe Harbor Amount” shall be an amount expressed in Present Value
which maximizes the aggregate Present Value of Payments without causing any
Payment to be subject to excise tax under Section 4999 of the Code or the
deduction limitation of Section 280G of the Code.
     All determinations required to be made under this Section 11, including
whether and when a reduction is required and the amount of such reduction and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm mutually agreed to by the Special
Severance Executive and the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Special Severance
Executive within ten (10) business days of the receipt of notice from the
Special Severance Executive that there has been a Payment, or such earlier time
as is requested by the Company; provided that for purposes of determining the
amount of any reduction, the Special Severance Executive shall be deemed to pay
federal income tax at the highest marginal rates applicable to individuals in
the calendar year in which any such
     All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no excise tax is payable by the
Special Severance Executive, it shall so indicate to the Special Severance
Executive in writing. Any determination by the Accounting Firm shall be binding
upon the Company and the Special Severance Executive.
12. Miscellaneous
     The Special Severance Executive shall not be entitled to any notice of
termination or pay in lieu thereof.
     Severance Benefits under this Plan are paid entirely by the Company from
its general assets.
     This Plan is not a contract of employment, does not guarantee the Special
Severance Executive employment for any specified period and does not limit the
right of the Company to terminate the employment of the Special Severance
Executive at any time.
     If a Special Severance Executive should die while any amount is still
payable to the Special Severance Executive hereunder had the Special Severance
Executive continued to live, all such amounts shall be paid in accordance with
this Plan to the Special Severance Executive’s designated heirs or, in the
absence of such designation, to the Special Severance Executive’s estate.
     The numbered section headings contained in this Plan are included solely
for convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.

9



--------------------------------------------------------------------------------



 



     If, for any reason, any one or more of the provisions or part of a
provision contained in this Plan shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Plan not
held so invalid, illegal or unenforceable, and each other provision or part of a
provision shall to the full extent consistent with law remain in full force and
effect.
     The Plan shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflicts of laws provisions
thereof.
     The Plan shall be binding on all successors and assigns of the Exelis Inc.
and a Special Severance Executive.
     13. Notices
     Any notice and all other communication provided for in this Plan shall be
in writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three (3) days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
If to the Company:
Exelis Inc.
1650 Tysons Boulevard, Suite 1700
McLean, Virginia 22102
Attention: General Counsel
     If to Special Severance Executive:
     To the most recent address of Special Severance Executive set forth in the
personnel records of the Company.
14. Adoption Date
     This Plan was initially adopted by Exelis Inc. on October 31, 2011
(“Adoption Date”) and does not apply to any termination of employment which
occurred or which was communicated to the Special Severance Executive prior to
the Adoption Date.
15. Section 409A
     This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Special Severance Executive’s termination of employment with the Company the
Special Severance Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a

10



--------------------------------------------------------------------------------



 



result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Special Severance Executive) until the date that is six months
following the Special Severance Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code),
at which point all payments deferred pursuant to this Section 15 shall be paid
to the Special Severance Executive in a lump sum and (ii) if any other payments
of money or other benefits due hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due under this Plan
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid in a manner consistent with
Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this Plan shall
be designated as a “separate payment” within the meaning of Section 409A of the
Code. The Company shall consult with Special Severance Executives in good faith
regarding the implementation of the provisions of this section; provided that
neither the Company nor any of its employees or representatives shall have any
liability to Special Severance Executives with respect thereto.

11